         Case: 4:20-cv-00106-JMV Doc #: 12 Filed: 12/14/20 1 of 2 PageID #: 42




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

GREGORY K. ALLEN, JR. (# 164049)                                                            PLAINTIFF

v.                                                                                No. 4:20CV106-JMV

M.S.P. WARDEN SIMON, ET AL.                                                             DEFENDANTS


                                     MEMORANDUM OPINION

        This matter comes before the court on the pro se prisoner complaint of Gregory K. Allen, Jr.,

who challenges the conditions of his confinement under 42 U.S.C. § 1983. For the purposes of the

Prison Litigation Reform Act, the court notes that the plaintiff was incarcerated when he filed this suit.

The plaintiff has brought the instant case under 42 U.S.C. § 1983, which provides a federal cause of

action against “[e]very person” who under color of state authority causes the “deprivation of any

rights, privileges, or immunities secured by the Constitution and laws.” 42 U.S.C. § 1983. The

plaintiff alleges that the defendants failed to protect him from attack by another inmate and retaliated

against him for seeking assistance after the attack. The plaintiff also alleges that defendant Richard

Pennington failed to adequately address his grievance regarding the attack. For the reasons set forth

below, defendant Richard Pennington will be dismissed with prejudice from this suit for failure to

state a claim upon which relief could be granted against him. The plaintiff’s claims against the other

defendants will, however, proceed.

             Participation in the Grievance Process Is Not a Basis for a § 1983 Claim

        In this case, Mr. Allen alleges that defendant Richard Pennington did not properly address

his grievance about the attack. However, a § 1983 plaintiff cannot proceed against a prison

official based solely on the official’s participation in the prison grievance process. Dehghani v.
         Case: 4:20-cv-00106-JMV Doc #: 12 Filed: 12/14/20 2 of 2 PageID #: 43




Vogelgesang, 226 Fed.Appx. 404, 406 (5th Cir. 2007). As such, defendant Pennington will be

dismissed with prejudice from this suit for failure to state a constitutional claim against him.

                                               Conclusion

        For the reasons set forth above, defendant Pennington will be dismissed with prejudice from

this suit because the plaintiff’s allegations against him fail to state a claim upon which relief could be

granted. The plaintiff’s claims for failure to protect him from attack by another inmate and for

retaliation for seeking redress for that attack will, however, proceed. A process and scheduling order

will issue separately.

        SO ORDERED, this, the 14th day of December, 2020.


                                                          /s/ Jane M. Virden
                                                          UNITED STATES MAGISTRATE JUDGE




                                                       -2-
